Citation Nr: 1635296	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to diabetes.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included with the record.   In November 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate consideration.  

The record in this matter consists solely of electronic claims files and has been reviewed.  New evidence has not been received since the most recent Supplemental Statement of the Case (SSOC) dated in March 2016.  


FINDINGS OF FACT

1.  Diabetes did not manifest during service or within one year of separation and is not attributable to service.  

2.  Hypertension did not manifest during service or within one year of separation and is not attributable to service.  

3.  Peripheral neuropathy of the upper and lower extremities did not manifest during service or within one year of separation, is not attributable to service, and is not due to service-connected disease or injury.    


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Peripheral neuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not secondary to service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, VA attempted to include in the record relevant medical evidence to include service treatment records (STRs) and VA and private treatment records.  Private and VA treatment records have been obtained and included in the record.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports and opinions of which adequately address the claims decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

However, VA has been unable to obtain the Veteran's STRs.  An April 2010 memorandum of unavailability details VA's efforts to obtain the STRs and service personnel records, but concludes that the records were likely destroyed by fire while in the possession of the government.  In cases where STRs are missing, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the case, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board has followed O'Hare in this matter.  Furthermore, the absence of certain STRs here should not prove prejudicial - as will be detailed below, the Board accepts the Veteran's lay story that he was informed during service of elevated blood pressure and blood sugar readings.  

During the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the issues, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of his claims.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claims.  In particular, the VLJ noted that, to substantiate the claims, evidence must indicate a relationship between in-service disease or injury and current disability.  The VLJ specifically noted a potential evidentiary defect and suggested the submission of certain evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, to further assist the Veteran, the undersigned remanded this matter in November 2015 for additional medical inquiry, which has been conducted.     

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II.  Service Connection

The Veteran claims that he incurred diabetes and hypertension during service, and that diabetes caused peripheral neuropathy in all extremities.    

	Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including diabetes, hypertension, and neuropathy) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).

38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused his disabilities, 38 U.S.C.A. § 1154(b) does not apply here.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	Analysis 

In this matter, the evidence establishes that the Veteran has diabetes, hypertension, and peripheral neuropathy.  These diagnoses are noted in private and VA medical evidence dated since the mid 2000s, including a February 2016 VA compensation examination report included in the record pursuant to the Board's November 2015 remand.  

Further, the Board accepts as true the Veteran's repeated assertion that, while undergoing medical treatment during service in Korea in the early 1950s, army medical personnel informed him of elevated blood pressure and sugar readings.  The record contains no STRs documenting these results.  Nevertheless, the Veteran has been consistent in his written statements, and in his testimony before the Board, regarding events during service.  Moreover, in a written statement of record, the Veteran's sister supported him, noting that she remembers the Veteran stating in the 1950s that he had elevated blood pressure and blood sugar during service.  In short, the Board finds their statements credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The preponderance of the evidence indicates, however, that the Veteran's diabetes, hypertension, and peripheral neuropathy were not incurred during service, and did not develop within one year of the November 1952 discharge from service.  Indeed, the earliest post-service evidence of either disorder is dated in the early 2000s, approximately 50 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  In 2009 and 2013 statements, the Veteran's private physician, Dr. H. indicated that he had been the Veteran's primary care physician for almost 20 years.  He noted that the Veteran had diabetes with secondary peripheral neuropathy and hypertension.  In the 2013 statement, Dr. H. indicated that the Veteran had diabetes as long as he had known him, which would indicate the presence of diabetes in the 1990s, approximately 40 years after service.  Id.

Furthermore, the only medical professional to provide a medical nexus opinion here found diabetes, hypertension, and peripheral neuropathy likely unrelated to service.  In the February 2016 VA reports, the VA examiner noted the Veteran's report of elevated blood pressure and sugar readings during service.  However, the examiner also stated that elevated readings did not mean that the Veteran then had chronic diabetes, hypertension, and peripheral neuropathy.  Rather, the examiner found it likely that he did not have these disorders during or soon after service.  In support, the examiner noted the lack of evidence of such problems following service until the 2000s.  See Maxson, supra.  In the reports, the examiner indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  He also detailed the Veteran's medical history.  As the opinions are based on the evidence of record, and are explained, the Board finds the reports and opinions of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In assessing the service connection claims, the Board has considered the Veteran's lay assertions.  He is competent to report what army medical personnel told him during service regarding elevated blood pressure and sugar.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether the in-service elevated readings amounted to evidence of chronic disease, the medical evidence is more credible.  And this evidence preponderates against the notion that diabetes, hypertension, and peripheral neuropathy were incurred in service, or developed within one year of separation from service.  Indeed, the medical evidence demonstrates an absence of these problems for many years following service.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory that his elevated readings during service were tantamount to the diagnosis of chronic disabilities pales into insignificance when compared with the far more probative objective record, and the findings by the neutral February 2016 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's assertions regarding the development of diabetes, hypertension, and peripheral neuropathy.  See Gilbert, supra.  

As the Veteran is not service connected for diabetes, a secondary service connection finding for peripheral neuropathy due to diabetes is unwarranted.  38 C.F.R. § 3.310.

Lastly, the representative brought up the issue of Agent Orange exposure.  However, the Veteran's service was in Korea in the 1950's.  There is no proof of exposure and the regulations governing herbicide exposure are not applicable.





As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus type II is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


